Citation Nr: 0840084	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-23 027	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence to reopen the claim for 
service connection for a post-traumatic stress disorder 
(PTSD) has been received.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from July 1964 to May 1968.  

By February 1996 order, a state court granted the veteran's 
petition to change his name from Thomas to Roxanne, 
reflecting his sexual gender as female. 

This appeal to the Board of Veterans Appeals (Board) arises 
from an April 2006 rating action that reopened the claim for 
service connection for PTSD despite the fact that no new and 
material evidence had been received.

By decision of August 2008, the Board remanded the issue on 
appeal to the RO for due process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has, to the extent possible, 
been accomplished.

2.  The RO denied service connection for PTSD by rating 
action of June 2003; the appellant was notified of that 
determination by letter the same month, but she did not 
initiate an appeal.

3.  Additional evidence received since the June 2003 rating 
action is either cumulative or redundant of evidence 
previously of record, or does not relate to an unestablished 
fact necessary to substantiate the claim for service 
connection, or raise a reasonable possibility of 
substantiating the claim.




CONCLUSIONS OF LAW

1.  The June 2003 rating action denying service connection 
for PTSD is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302, 20.1103 (2008).

2.  The evidence received since the RO's June 2003 rating 
action denial is not new and material, and the criteria for 
reopening the claim for service connection for PTSD are not 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)) 
(38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008)) 
includes, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of the 
VA to notify a claimant of the information and evidence 
needed to substantiate a claim, as well as the duty to notify 
him what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

The Board points out that the VCAA expressly provides that 
nothing therein shall be construed to require the VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f).  Because, as 
explained in more detail below, the appellant has not 
presented new and material evidence to reopen the current 
claim, it does not appear that the duty to assist provisions 
of the VCAA are applicable in the instant appeal.  In any 
event, the Board has determined that all notification and 
development action needed to render a fair decision on the 
claim on appeal has been accomplished.

In a September 2005 pre-rating letter, the RO notified the 
appellant of the fact that new and material evidence was 
required to reopen her claim, as well as what the evidence 
had to show to establish entitlement to the underlying claim 
for service connection.  The RO also explained the type of 
evidence needed to establish each element.  Thereafter, she 
was afforded opportunities to respond.  Thus, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support her claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

Additionally, the latter 2005 RO letter provided notice that 
the VA would make reasonable efforts to help the appellant 
get evidence necessary to support her claim, such as medical 
records (including private medical records), if she gave it 
enough information, and, if needed, authorization, to obtain 
them, and further specified what records the VA was 
responsible for obtaining, to include Federal records.  The 
Board thus finds that the 2005 RO letter satisfies the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by her and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,     16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; and (3) the 
evidence, if any, to be provided by the claimant.  As 
indicated above, all 3 content of notice requirements have 
been met in this case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matter now before the Board, the 
September 2005 document meeting the VCAA's notice 
requirements was furnished to the appellant prior to the 
April 2006 rating action on appeal.  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between a veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In this 
case, the veteran's service status is not at issue, and the 
RO afforded her proper notice pertaining to the degree of 
disability and the effective date in a March 2006 letter. 

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has, to the extent 
possible, been accomplished.  The RO, on its own initiative 
and pursuant to the August 2008 Board remand, has made 
reasonable and appropriate efforts to assist the appellant in 
obtaining all evidence necessary to substantiate her claim, 
including service and post-service VA medical records up to 
2008.  As a result of these efforts, pertinent documentation 
was received from the U.S. Armed Services Center for Unit 
Records Research (USASCRUR).  In July 2003, the USASCRUR 
stated that the veteran had not provided sufficient 
information to conduct research with respect to the claimed 
stressor of exposure to enemy fire while serving on a river 
patrol boat.  In December 2005, the National Personnel 
Records Center stated that the veteran's service personnel 
records were unavailable, and that extensive searches to 
locate them had been made with negative results.  These 
records and responses have been associated with the claims 
folder and considered in adjudicating this claim.  

Significantly, the appellant has not identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  In December 2005 and September 2008, the appellant 
stated that she had no additional information or evidence to 
submit in connection with her claim.  In short, the Board is 
aware of no circumstances in this matter that would put the 
VA on notice of the existence of any additional relevant 
evidence that, if obtained, would provide a basis to reopen 
the claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1996).  
The record also presents no basis to further develop the 
record to create any additional evidence for consideration in 
connection with the matter on appeal.
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by appellate consideration of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Such a determination requires a finding of 
a current disability that is related to an injury or disease 
incurred in service.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 
(2008); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
evidence that the claimed in-service stressor actually 
occurred.  See 38 C.F.R. 3.304(f) (2008). 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether a claimant engaged 
in "combat with the enemy."  See Gaines v. West, 11 Vet. 
App. 353, 359 (1998).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a claimant have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003).  
See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 
(2004).

If the VA determines that a claimant engaged in combat with 
the enemy and his alleged stressor is combat-related, then 
his lay testimony or statement is accepted as conclusive 
evidence of the stressor's occurrence, and no further 
development or corroborative evidence is required-provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. 1154(b) (West 2002); 
38 C.F.R. 3.304(f)(1); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  If, however, the alleged stressor is not combat 
related, then the claimant's lay testimony, in and of itself, 
is not sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  See Cohen v. 
Brown,        10 Vet. App. 128, 147 (1997); Moreau v. Brown, 
9 Vet. App. 389, 395 (1996).  See also Zarycki, 6 Vet. App. 
at 98; Doran v. Brown, 6 Vet. App. 283, 289-290 (1994).

The appellant's claim for service connection for PTSD has 
been previously considered and denied.  By rating action of 
June 2003, the RO denied the claim for service connection for 
PTSD on the grounds that new and material evidence to reopen 
the claim had not been received.  The RO found that there 
remained no evidence to show that the appellant had any 
combat experience during service, and no credible supporting 
evidence verifying the occurrence of any of her claimed 
inservice stressors as a basis for a PTSD diagnosis (exposure 
to enemy fire while aboard a river patrol boat, and observing 
human body parts while assigned to repair and clean-up duties 
aboard the USS FORRESTAL following a fire and explosion in 
1967).  The appellant was notified of the June 2003 RO 
determination by letter the same month, but she did not 
initiate an appeal.  As such, that rating action is final as 
to the evidence then of record, and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103.

However, under pertinent legal authority, the VA may reopen 
and review a claim that has been previously denied if new and 
material evidence is submitted by or on behalf of a claimant.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The current request to reopen the claim was filed in March 
2005.  With respect to attempts to reopen previously-denied 
claims, 38 C.F.R. § 3.156(a) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 

Thus, if the newly-presented evidence is not "new," the 
claim to reopen fails on that basis, and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
is not "material," in the sense that, when considered by 
itself or in connection with evidence previously assembled, 
it is not so significant that it must be considered in order 
to fairly decide the merits of the claim, the claim to reopen 
fails on that basis and the inquiry ends.  38 C.F.R. § 3.156.  
If the evidence is determined to be both new and material, 
the VA must reopen the claim and evaluate the merits after 
ensuring that the duty to assist has been fulfilled.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial of the claim on any basis (in this case, 
the June 2003 rating action) in determining whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Considering the record in light of the above, the Board finds 
that none of the additional evidence added to the record 
since the RO's prior final June 2003 denial constitutes new 
and material evidence to reopen the claim for service 
connection for PTSD, in that there remains no evidence to 
show that the appellant had any combat experience during 
service, and no credible supporting evidence verifying the 
occurrence of any of her claimed inservice stressors as a 
basis for a PTSD diagnosis (exposure to enemy fire while 
aboard a river patrol boat, and observing human body parts 
while assigned to repair and clean-up duties aboard the USS 
FORRESTAL following a fire and explosion in 1967).    

The additional pertinent medical evidence added to the record 
since the final June 2003 rating action-consisting of VA 
treatment records through 2008-only continues to show that 
the appellant receives ongoing post-service treatment for 
PTSD as well as other psychiatric disorders.    
     
In July 2003, the USASCRUR furnished copies of the history of 
the USS FORRESTAL (CVA 59), as well as of the deck logs of 
the ship on which the veteran served, the USS MARKAB (AR-23).  
The deck logs of the USS MARKAB made no mention of the 
veteran or other personnel of that ship assisting with repair 
or clean-up duties aboard the USS FORRESTAL, as alleged by 
the veteran.

A January 2005 history of Carrier Airborne Early Warning 
Squadron 123 (VAW-123) attached to the USS FORRESTAL does not 
mention the veteran or the USS MARKAB in connection with a 
July 1967 major fire that involved the loss of many men and 
damage to the ship.

Received in March 2005 were copies of 1967 deck logs of the 
USS FORRESTAL and the USS MARKAB.  Received in May 2006 was a 
copy of a history of a July 1967 fire aboard the USS 
FORRESTAL.  These do not mention the veteran or other 
personnel of the USS MARKAB assisting with repair or clean-up 
duties aboard the USS FORRESTAL.  

The other evidence added to the record consists of the 
appellant's assertions and statements received through 2008.  
To the extent that such assertions are reiterations of 
previously-advanced assertions, the Board finds that such 
evidence does not, by definition, constitute new evidence to 
reopen the claim.  However, with respect to any new 
assertions advanced, absent credible corroborating evidence 
of any claimed stressor, the appellant cannot establish the 
occurrence of a specific stressor on the basis of her 
assertions alone.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. 
App. at 147; Zarycki, 6 Vet. App. at 98.

On this record, the Board must conclude that the additional 
evidence associated with the claims folder since the RO's 
June 2003 rating action is either cumulative or redundant of 
evidence previously of record, or does not, by itself or when 
considered with previous evidence of record, relate to an 
unestablished fact necessary to substantiate the claim for 
service connection for PTSD, or raise a reasonable 
possibility of substantiating the claim.  The additional 
evidence still does not verify the occurrence of any specific 
stressor.  In the absence of credible evidence that any 
claimed stressor actually occurred-an essential criterion of 
38 C.F.R. § 3.304(f)-service connection for PTSD may not be 
granted.

Under these circumstances, the Board concludes that none of 
the additional evidence added to the claims folder since the 
June 2003 RO denial constitutes new and material evidence to 
reopen the claim for service connection for PTSD.  As such, 
the June 2003 rating action remains final, and the appeal 
must be denied.  As the appellant has not fulfilled the 
threshold burden of submitting new and material evidence to 
reopen the finally-disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

As new and material evidence to reopen the claim for service 
connection for PTSD has not been received, the appeal is 
denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


